Citation Nr: 1533315	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  14-27 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota


THE ISSUE

Whether the amendment in death pension benefits beginning August 1, 2010, was proper.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from January 1948 to April 1948 and September 1950 to May 1952.  The Veteran died on August [redacted], 2010 and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 decision issued by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota, which amended the appellant's death pension award. 

In addition to the paper claims file, the appellant also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The documents for this appeal (including the April 2013 determination, notice of disagreement, statement of the case, substantive appeal, and the appellant's statements) are associated with the paperless claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  38 U.S.C.A. 
§ 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

At issue in the instant case is the propriety of the amendment of the appellant's death pension benefits beginning August 1, 2010.  In this regard, the April 2013 determination adjusted the appellant's benefits as of September 1, 2010, October 1, 2010, March 1, 2011, August 1, 2011, September 1, 2011, December 1, 2011, January 1, 2012, and December 1, 2012.  The time period after the last amendment in December 1, 2012 is not at issue.  Furthermore, it does not appear that the appellant disagrees with the amount of pension paid through August 1, 2011, as such was the maximum of $661.00 a month.  However, beginning September 1, 2011, such was drastically reduced to $198.00 a month based primarily on the fact that the AOJ could no longer include the Veteran's last expenses to reduce the appellant's income.  Furthermore, it appears that the appellant's reported medical expenses were also reduced beginning on such date.  Her income was further adjusted to $202.00, effective December 1, 2011 (cost of living adjustment); $151.00, effective January 1, 2012 (removed medical expenses); and $154.00, effective December 1, 2012 (cost of living adjustment).     

In this regard, the Board notes that the appellant's sole income is from monthly payments from the Social Security Administration.  In regard to expenses, in September 2010, she submitted a Report of Medical, Legal, and Other Expenses Incident to Recovery for Injury or Death, which included both the Veteran's and her own expense information for the period from August 1, 2009, to August 1, 2010.  In August 2011 (which was resubmitted in March 2012) and November 2011, the appellant submitted Medical Expense Reports for the period from October 2010 to October 2011; however, she provided inconsistent information regarding her expenses.  Specifically, in the September 2011 form, she stated that her total expenses were $3,319.58, and in the November 2011 form, she reported total expenses in the amount of $3,819.58.  

In the April 2013 determination and the April 2014 statement of the case, the AOJ determined the appellant's countable income by subtracting unreimbursed medical expenses from her income (less the standard 5 percent deduction).  The Board finds that, with the exception of over-the-counter medications, the AOJ did not provide an explanation for which expenses they accepted as unreimbursed medical expenses and which expenses they rejected as unreimbursed medical expenses.  Therefore, the Board finds that a remand is necessary in order for AOJ to provide an itemized list of which medical expenses were accepted and which were rejected as unreimbursed medical expenses, and an explanation for such determination. 

In addition, the only reported medical expenses are from October 2010 to October 2011.  Thus, while on remand, the AOJ should contact the appellant and request that she provide a Medical Expense Report (VA Form 21-8416) for the period from September 1, 2011, (the date of the reduction in pension benefits from $661.00 to $198.00 a month) to December 1, 2012.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the appellant provide a Medical Expense Report (VA Form 21-8416) for the period from September 1, 2011, to December 1, 2012. 

2.   The AOJ should provide an itemized list of what medical expenses were included and which were excluded as unreimbursed medical expenses for the period from September 1, 2011, to December 1, 2012.  The AOJ should explain why any medical expenses were rejected.   

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated based on the entirety of the evidence.  If the benefit sought remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



